Citation Nr: 1720173	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and dysthymia.

2.  Entitlement to service connection for a left ear drum rupture. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted in November 2016.  A transcript of the hearing is of record.

The Board observes that the Veteran originally filed a claim for entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized the issue on appeal as entitlement to an acquired psychiatric disorder to include major depressive disorder and dysthymia.


FINDINGS OF FACT

1.  The record is against a finding that the Veteran has a current diagnosis of a ruptured left ear drum or scarring from a past ruptured left ear drum, and that any injury to the ear occurred during service.

2.  The Veteran's major depressive disorder was not caused or aggravated by military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a ruptured left ear drum are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the November 2016 hearing, the Veteran's representative argued that the Veteran should be afforded a new VA examination for his claim of service connection for an acquired psychiatric disorder.

The duty to assist includes providing a veteran with an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was afforded a VA examination for his acquired psychiatric disorder in April 2011.  Upon review, the Board finds the VA examination and opinion, when viewed together, are sufficient and adequate for rating purposes.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the Veteran's acquired psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4). 

As will be discussed further, the Board also notes that no examination is necessary in order to adjudicate the claim for service connection for a ruptured left ear drum because there is no competent evidence that the Veteran has been diagnosed with a disability manifested by a ruptured ear drum, and service treatment records do not indicate treatment for or diagnosis of any ear trouble at any time during service.  Therefore, a medical examination would serve no useful purpose in the development of that claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

      I.  Ruptured Left Ear Drum

The Veteran asserts that he has a current left ear disability as a result of his military service.  Specifically, he contends that his left ear drum ruptured during the plane ride en route to basic training. 

The Board notes that the record is unclear as to whether the Veteran has a current disability in his left ear for service-connection purposes.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of radiculopathy or neuropathy of the right leg, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A June 2016 private treatment record notes a history reported by the Veteran of "possible left TM perforation while in the military."  However, remaining treatment records are silent for any further complaints or treatment for any disability of the ear.     

In any event, even if the Board were to find a current diagnosis of a ruptured ear drum of the left ear, review of the Veteran's service treatment records does not reveal any complaints or treatment for a punctured left ear drum.  The Board recognizes that the Veteran testified his ear popped on his flight to basic training and then was very painful.  He reported he had problems with his ear for a month and that he had nausea and vomiting.  According to his testimony and October 2010 claim for VA benefits he did not go to sick call because he was concerned about retaliation and did not want to show weakness.  The Board finds the Veteran's statements about in-service injury and symptomatology to be lacking credibility.  While the Veteran asserts he did not go to sick call despite symptoms because of fear regarding his status in the military, he sought treatment on numerous occasions for other symptomatology, to include: hand pain, headaches, eye pain, a cyst on his stomach, hamstring pain, right ankle pain, and chest pain.  Given the Veteran's history of treatment for pain during service the Board would expect that the Veteran would have gone to sick call had he been experiencing ear pain, nausea, and vomiting.  The Veteran's statements in this regard are not credible.  Thus, the Board finds the evidence is against a finding of in-service incurrence or aggravation of a disease or injury for service connection purposes.  

The Board acknowledges the Veteran's lay assertions regarding the existence of either a currently ruptured left ear drum or scarring as a result of a previously ruptured left ear drum.  However, the statements do not establish a current disability.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a diagnosis of a ruptured left ear drum is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis of a right leg disability is not competent medical evidence.  

Without probative evidence of a current disability or treatment of the symptomology of a ruptured left ear drum during service, the preponderance of the evidence is against the Veteran's claim for service connection.

      II.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depressive disorder and dysthymia.  

Review of the record reveals that the Veteran was diagnosed with major depressive disorder and dysthymia in an April 2011 VA examination.  Therefore, the Board finds that the first requirement for establishing service connection, a current disability, has been met.  The question now becomes whether such disorders are related to service.

The Board finds that the probative evidence is against a finding that the Veteran's acquired psychiatric disorder is related to his active service. 

According to service treatment records, the Veteran was diagnosed with "stress syndrome" in March 1981 after he was "recycled out of his class" and felt it was unfair.  A mental status evaluation in May 1981, however, did not show any significant mental illness.  

The Veteran was afforded a VA examination in April 2011, and the examiner was asked to opine as to the etiology of any diagnosed psychiatric disorder.  The examiner noted that the Veteran was diagnosed with paranoid schizophrenia by the State of Missouri, and had been incarcerated for assault and poly-substance abuse.  The examiner also noted that the Veteran's in-service diagnosed "stress syndrome" was not a currently recognized diagnosis in the DSM-IV, and that there were not any details in the Veteran's service treatment records that would explain or suggest a proper diagnosis that would fit the DSM-IV criteria.  

Upon examination, the Veteran was administered the PHQ-9 test which measures symptoms of depression.  The Veteran received a score of 12, which the examiner explained falls within the range of mild to moderate depression, possibly dysthymia and mild major depressive disorder, and was consistent with the Veteran's reported symptoms of little interest in activities, sad feelings, sleeping too much, low energy, feelings of failure, trouble with concentration and decision making, and feeling as if he was moving very slowly or with great effort.  As to etiology, the examiner opined that there was not sufficient evidence to suggest a nexus between the Veteran's active service and his mental health diagnosis.  While the Veteran described experiencing mental health difficulties in service, these difficulties were not reported and an accurate diagnosis was not established, nor did the Veteran report any mental health concerns upon discharge.  As the Veteran experienced many stressors in life, including, imprisonment, divorce, and unemployment, the examiner opined that a correlation between his mental health difficulties and service was not likely.       

There is no medical evidence in significant conflict with the opinion of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

The Board acknowledges the Veteran's various lay assertions that he believes his current psychiatric disorder is related to service, specifically the circumstances of his discharge.  However, as a lay person, he has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his psychiatric disorder is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  In any event, the medical opinion which took into account the Veteran's statements is more probative than the Veteran's opinion regarding onset, existence, and etiology of a mental health disorder.  

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is related to his active service.  Thus, the claim for service connection is denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

 
ORDER

Entitlement to service connection for left ear drum rupture is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and dysthymia, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


